Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-21 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6-10, 13-17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (9,984,377) in view of Chandratillake et al. (20090119169). 
As per claims 2, 9, 16,
Altberg discloses a method performed by a computing system associated with a web publisher for facilitating generation of an advertising message, the method comprising:
receiving, at the computing system and from an advertising message generation
service, a visual content request (Claim 1, 9); 
wherein the visual content request includes a URL identifying a web page
associated with the web publisher (Col. 2, ll. 13-22; Col. 9, ll. 22-55);
retrieving, from a store of information used to publish web pages and using the
URL, HTML source code of the web page associated with the web
Publisher (Col. 2, ll. 13-22; Col. 9, ll. 22-55); 	
wherein the HTML source code includes patterns that, when matched,
provide information specifying visual features of the web page (claim 1, 9).
wherein the visual content information is required to construct multiple
advertising messages each incorporating at least a portion of the
visual features of the web page specified in the information (claim 9); and
receiving, from the advertising message generation service, at least one
constructed advertising message from the multiple advertising messages that includes at least one visual feature determined based on patterns matched in the HTML source code (claim 9),

	Altberg does not explicitly disclose:
one or more HTML attributes, and
corresponding values for the one or more HTML attributes;
providing, in response to the received visual content request, visual content
information to the advertising message generation service,
wherein the image is selected by a user of the advertising message
generation service.
However, Chandratillake discloses:
one or more HTML attributes, and corresponding values for the one or more HTML attributes (claim 1);
providing, in response to the received visual content request, visual content
information to the advertising message generation service (par 5, 18), 
wherein the image is selected by a user of the advertising message
generation service (par 27, 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Chandratillake’s one or more HTML attributes, and
corresponding values for the one or more HTML attributes; providing, in response to the received visual content request, visual content information to the advertising message generation service, wherein the image is selected by a user of the advertising message
generation service to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to contextually understand a content in a video file and make a pairing of one or more contextually relevant advertisements to the content in the video file (Chandratillake par 3).
	As per claims 3, 10, 17,
	Altberg discloses wherein the provided visual content information includes the retrieved HTML source code, and wherein the at least one visual feature is based on the one or more HTML attributes and the corresponding values for the one or more HTML attributes (claim 1, 9).
	As per claims 6, 13, 20,
	Chandratillake discloses wherein the visual features of the web page
include a video sequence and the at least one constructed advertising message
includes a constructed advertising message that incorporates the video sequence (par 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Chandratillake’s the visual features of the web page include a video sequence and the at least one constructed advertising message includes a constructed advertising message that incorporates the video sequence to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to contextually understand a content in a video file and make a pairing of one or more contextually relevant advertisements to the content in the video file (Chandratillake par 3).
As per claims 7, 14, 21,
	Altberg discloses wherein the at least one constructed advertising message includes a constructed advertising message that contains a link to the web page associated with the web publisher, and wherein the image selected by the
user is selected by dragging the image to a target drop region of a user interface
associated with the advertising message generation service (Col. 2, ll. 13-22; Col. 9, ll. 22-55).
As per claims 8, 15,
	Altberg discloses receiving an audio content request; and providing, in response to the received audio content request, audio content associated with the web page (col. 3, ll. 35-49), wherein the at least one constructed advertising message includes a constructed advertising message that incorporates the provided audio content (col. 3, ll. 35-49; claim 1, 9).
Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (9,984,377) in view of Chandratillake et al. (20090119169) further in view of Tunguz-Zawislak et al. (20170178201)(hereinafter: Tunguz).
As per claims 4, 11, 18,
the Altberg and Chandratillake combination discloses the claimed invention as in claim 2. The combination does not explicitly disclose:
 wherein the visual features of the web page include a first text color or a first text format, and the at least one constructed advertising message includes a constructed advertising message that incorporates text in the first text color or the first text format. 
However, Tunguz discloses:
wherein the visual features of the web page include a first text color or a first text format, and the at least one constructed advertising message includes a constructed advertising message that incorporates text in the first text color or the first text format (par 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tunguz’s the visual features of the web page include a first text color or a first text format, and the at least one constructed advertising message includes a constructed advertising message that incorporates text in the first text color or the first text format to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide custom settings for a given web page publisher may be stored at the ad server and applied to ads for that publisher automatically (Tunguz par 2).
As per claims 5, 12, 19,
the Altberg and Chandratillake combination discloses the claimed invention as in claim 2. The combination does not explicitly disclose:
 wherein the visual features of the web page include a first background color and the at least one constructed advertising message includes a constructed advertising message that incorporates the first background color. 
However, Tunguz discloses:
wherein the visual features of the web page include a first background color and the at least one constructed advertising message includes a constructed advertising message that incorporates the first background color (par 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Tunguz’s wherein the visual features of the web page include a first background color and the at least one constructed advertising message includes a constructed advertising message that incorporates the first background color to Altberg’s extracts visual content from a model web page, then constructs an advertising message that contains the extracted visual content. One would be motivated to do this in order to provide custom settings for a given web page publisher may be stored at the ad server and applied to ads for that publisher automatically (Tunguz par 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621